In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00071-CV




     ESTATE OF SANDY HODGE, JR., DECEASED




        On Appeal from the County Court at Law
                Bowie County, Texas
             Trial Court No. 42069-CCL




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       On July 30, 2019, Sandra Hodge filed an emergency motion to suspend enforcement of the

trial court’s July 11, 2019, order (1) declaring that she was not the common-law wife of Sandy

Hodge, Jr., deceased, (2) declaring that she is not an heir of the Estate of Sandy Hodge, Jr., (3)

denying the request for an injunction against Ida Hodge, Administratrix of the Estate of Sandy

Hodge, Jr., and (4) ordering her to vacate the premises of 4105 Idalou Drive in Texarkana, Texas,

within thirty days of May 22, 2019. Alternatively, Hodge requests this Court to fix the amount of

security for a supersedeas bond.

       After reviewing the motion for emergency relief and the clerk’s record, this Court is of the

opinion that the emergency relief requested should be denied.

       It is hereby ordered that the motion for emergency relief is denied.



                                                     BY THE COURT

Date: July 31, 2019




                                                2